Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-2007

Ballentine v. USA
Precedential or Non-Precedential: Precedential

Docket No. 06-4800




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Ballentine v. USA" (2007). 2007 Decisions. Paper 1033.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1033


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.